DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 1, 7 and 18 are indefinite insofar as it is unclear whether the “a plurality of independent 2D sub-beam intensity patterns” are related to the “a plurality of sub-beams that subdivide a fluence field into a 2D grid”.  Neither the fluence field nor the 2D grid are mentioned again in the independent or dependent claims, and as such, the significance is unclear.  Further, it is not understood what makes the “2D sub-beam intensity patterns” “independent”, whether they are independently generated, whether they are independent from the fluence map and/or the 2D grid, or some other meaning.

Claims 2-6, 8-17, 19 and 20 are rejected under this section by virtue of their dependence upon claims 1, 7 and 18, respectively, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (RE46,953 E).

Regarding claims 1, 7 and 18, Yu discloses a radiation treatment system and method of operation, including:
a) a mechanism to move about a target (single arc of gantry rotation, col.4, lines 35-36);
b) a radiation source mounted to the mechanism to generate a radiation beam (col.4, lines 37-39); and
c) a processing device operatively coupled with the mechanism and the radiation source (col.4, lines 39-52), the processing device:
d) controls modulation of a sub-beam intensity of the radiation beam across a plurality of sub-beams that subdivide a fluence field into a 2D grid based on an open-time profile for each of a plurality of positions across an entire direction of travel for each of a plurality of leaf pairs (see at least Figs.4A-8B); and
e) delivers a plurality of independent 2D sub-beam intensity patterns from a plurality of angles (col.4, lines 39-41) while the radiation source is moved continuously (col.4, lines 17-21) based on the open-time profile, where the open-time profile provides the sub-beam intensity pattern for each of the independent 2D sub-beam intensity patterns within a single arc (col.13, line 29, through col.14, line 9) associated with an angle (“planning interval”) of the plurality of angles for providing the corresponding independent 2D sub-beam intensity pattern.

With respect to claims 2, 8 and 19, Yu further discloses shaping the radiation beam directed at a target (via MLC).


With respect to claims 3, 9 and 20, Yu further discloses rotating the radiation source continuously, where the independent 2D sub-beam intensity pattern for a particular angle is approximated by delivering the intensity pattern over a small distance (Figs.7A-7B; also see col.17, lines 35-40).

With respect to claims 4 and 10, Yu further teaches that the motion of the plurality of leaf pairs used to deliver the independent 2D sub-beam intensity pattern from a particular angle is constrained to occur in less than a preselected time period, insofar as the leaf motion is the limiting factor when connecting all planning interval apertures into a single arc while the gantry rotates through a planning interval Δθ in a given period of time (col.14, lines 48-61).

With respect to claim 11, Yu further discloses that the leaf pair motion for a particular mechanism angle that takes less than the pre-selected time period is centered within the pre-selected time period, insofar as the leaf pair apertures are centered on the corresponding mechanism angle (col.17, lines 35-38) and the apertures are sequenced based on leaf motion constraints (col.14, lines 48-61).

With respect to claim 12, Yu further discloses that each of the plurality of leaf pairs changes direction when delivering the independent 2D sub-beam intensity pattern for each subsequent mechanism angle (col.13, lines 46-51, and col.14, lines 47-51).

Claims 15-17 are anticipated by Yu insofar as the claims are directed to an intended use of the device, rather than structurally or functionally distinguishing the claimed invention over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 7 above, respectively, in view of Brown (US 2009/0213991 A1).

With respect to claims 5 and 13, Yu neither teaches nor reasonably suggests that such a radiation delivery method may include a helical radiation delivery, where the target is moved continually axially through the isocenter of the radiation treatment system while simultaneously rotating the gantry.
Brown teaches the practice of adding a helical trajectory to intensity-modulated arc therapy methods (such as that claimed) in order to provide a substantial precision and efficiency improvements over arc methods that lack helical delivery (pars.0018-0019).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Yu to add a helical trajectory, as suggested by Brown, in order to further improve the efficacy of intensity-modulated arc treatments, as taught by Brown.

With respect to claims 6 and 14, Brown does not specifically disclose a preferred helical pitch; however, the skilled artisan readily recognizes the fact that the helical pitch would have to be optimized in relation to at least one other parameter of the intensity-modulated arc therapy methodology.  For example, if the pitch is too fast for the radiation treatment system to keep up, then the treatment will be, at best, ineffective, and at worst, detrimental to the patient.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the helical pitch to be greater than 0.5 as dictated by the remaining constraints of a given radiation treatment system, as understood in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 18 have been considered but are moot in view of the new grounds of rejection.
The Examiner thanks Applicants for the interview on July 8th.  Having a better understanding of what Applicants consider to be their contribution to the art, further search and consideration brought the Yu patent to the forefront, where Unkelbach, et al., though relevant, is a generalized review article lacking in certain details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884